DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2229838 (DE’838) in view of US Patent 2477969 to Donner.
Re: claim 1.  DE’838 shows in figures 5 and 6 a rotational fixing for a disc brake, the rotational fixing comprising: a guide pin 6, 22 having a guide sleeve 22 and a fastener 6; a brake carrier 1 having a receiving portion surrounding element 22 that receives a portion of the guide sleeve and a bore surrounding element 6 arranged in the receiving portion to receive the fastener 6 as shown and a friction means or the contact surface between the brake carrier 1 and the guide sleeve 22, wherein the friction means provides frictional engagement between the guide sleeve and the brake carrier such that the friction means helps to restrict at least initially rotation of the guide sleeve relative to the brake carrier when the portion of the guide sleeve is received in the receiving portion as shown, but is silent with regards to the friction means being a friction enhancer in the form of a knurled surface.
Donner teaches in figures 1 and 5 and in col. 2 lines 36-39 the use of a friction means being in the form of a knurled surface between a sleeve and a surrounding body to prevent rotation of the sleeve with respect to the surrounding body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the friction means of DE’838 to have included a friction enhancer in the form of a knurled surface, in view of the teachings of Donner, in order to provide a means of improving the restriction of relative rotation of the guide sleeve with respect to the surrounding brake carrier.
Re: claims 2, 4, and 5.  DE’838, as modified, teaches in figure 6 of DE’838 the limitation wherein the guide sleeve includes a circumferential flange or rim shown at the bottom of element 22 in figure 5 and the friction enhancer or the contact between the inner surface of the brake carrier 1 and the outer surface of the sleeve 22 and particularly the portion of the contact surface at the edge between the cylindrical portion of the sleeve and the flange portion of the sleeve is located on the circumferential flange or rim particularly at said edge.  With the knurled surface being located as described above, it would be provided on an end or upper end face of the circumferential flange as required by claim 4.  In an alternate interpretation the above mentioned edge may be interpreted as the circumferential rim such that the above mentioned location of the knurled surface would be provided on a circumferential outer surface of the rim as required by claim 5.
Re: claim 6.  DE’838, as modified by the teachings of Donner, suggests the friction enhancer being located on the sleeve and is silent with regards to the limitation of the friction enhancer being located on the brake carrier. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have located the friction enhancer of DE’838, as modified, to have been on the brake carrier for relative rotation prevention since to prevent relative motion between the sleeve and the carrier the friction enhancer could be either on the sleeve or the carrier i.e. there is a finite number of identified predictable solutions with a reasonable expectation of success - specifically two identified predictable solutions.  Therefore, it would have been obvious to try locating the friction enhancer on the brake carrier instead of on the sleeve for relative rotation prevention. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’838 in view of Donner as applied above, and further in view of US Patent 5351583 to Szymber et al.
DE’838 explains on pg. 3 of the English translation that the components surrounding the pin 6 are swaged onto the pin, but is silent with regards to the bolt and threaded bore connection. 
Szymber et al. teach in col. 7 lines 44-51 the use of having a connection between pin and a surrounding bore in the form of a threaded bolt with a surrounding threaded bore in place of a swaged connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection of the pin with the surrounding component bore of DE’838, as modified, to have been in the form of a threaded bolt with surrounding threaded bore, in view of the teachings of Szymber et al., in order to provide an alternate means of connection to facilitate assembly by requiring only simple screwing as opposed to the incorporation of a more involved swaging method.
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. Examiner first notes that the drawing objection and 112 rejections have been withdrawn in light of the most recent amendment.  With regards to the 103 rejections Applicant argues that Examiner has designated element 22 of DE’838 to be the guide pin, the guide sleeve, and the receiving portion surrounding the element.  Examiner disagrees.  Examiner has designated the guide pin as elements 6, 22.  The claim language defines the guide pin as having a guide sleeve and a fastener; therefore, the guide pin 6, 22 of DE’833 has a guide sleeve 22 and a fastener 6.  The receiving portion is represented not by the guide sleeve 22 as Applicant argues but instead by the area surrounding the guide sleeve 22.  Applicant next argues that the Examiner failed to identify what in DE’838 is considered to be a friction enhancer.  Examiner emphasizes that it is not DE’838 alone but instead is DE’838, as modified by the teachings of Donner, that teaches the friction enhancer.  DE’838 includes a contact surface between the guide sleeve and the brake carrier.  At the contact surface between the guide sleeve and the brake carrier there is initially static and then dynamic friction upon relative rotation between the guide sleeve and the brake carrier.  This friction at the contact surface was indicated in the Office action as the friction means.  The friction means or contact surface of DE’838 was modified by the teachings of Donner to have included a knurled surface resulting in a knurled contact surface i.e. the friction means or contact surface of DE’838 becomes a friction enhancer in the form of a knurled surface, as modified.  Accordingly, the above rejections have been maintained.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
October 8, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657